IN THE SUPREME COURT OF TEXAS

                                 No. 06-0017

            IN RE  TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed January 6,  2006,  is
granted.   The order dated December 21, 2005, in Cause  No.  51,039,  styled
Nelda Fay Merck, et al. v. Transamerica Occidental Life  Insurance  Company,
et al., in the County Court at Law No. 3  of  Galveston  County,  Texas,  is
stayed pending further order of this Court.

      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., January 11, 2006.

            Done at the City of Austin, this January 06, 2006.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk